MEMORANDUM **
Gustavo Cuellar-Camarena, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“U”) order denying cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005), we deny the petition for review.
Substantial evidence supports the IJ’s order denying cancellation of removal, because Cuellar-Camarena failed to establish the requisite good moral character and that he had not been convicted of certain crimes. See 8 U.S.C. § 1229b(b)(l)(B), (C) (to be eligible for cancellation of removal the applicant must establish good moral character as well as the absence of certain convictions). Because the foregoing was dispositive of Cuellar-Camarena’s eligibility for relief, the IJ did not need to consider whether Cuellar-Camarena's children would experience exceptional and extremely unusual hardship.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.